UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14D-9/A SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION14(d)(4)OF THE SECURITIES EXCHANGE ACT OF 1934 ENDESA, S.A. (Name of Subject Company) ENDESA, S.A. (Name of Person Filing Statement) Ordinary shares, nominal value €1.20 each American Depositary Shares, each representing the right to receive one ordinary share (Title of Classof Securities) 00029274F1 (CUSIP Number of Classof Securities) Alvaro Perez de Lema Authorized Representative of Endesa, S.A. 410 Park Avenue, Suite410 New York, NY 10022 (212)750-7200 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the person filing statement) With a Copy to: Joseph B. Frumkin Sergio J. Galvis Richard A. Pollack Angel L. Saad Sullivan& Cromwell LLP 125 Broad Street New York, NY 10004 (212)558-4000 o Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. IMPORTANT LEGAL INFORMATION This document has been made available to shareholders of Endesa, S.A. (the "Company" or "Endesa"). Investors are urged to read Endesa’s Solicitation/Recommendation Statement on Schedule 14D-9, which was filed by the Company with the U.S. Securities and Exchange Commission (the "SEC”) on August 3, 2007, as it contains important information. The Solicitation/Recommendation Statement and other public filings made from time to time by the Company with the SEC will be available without charge from the SEC's website at www.sec.gov and at the Company’s principal executive offices in Madrid, Spain. Statements in this document other than factual or historical information are “forward-looking statements”. Forward-looking statements regarding Endesa’s anticipated financial and operating results and statistics are not guarantees of future performance and are subject to material risks, uncertainties, changes and other factors which may be beyond Endesa’s control or may be difficult to predict. No assurances can be given that the forward-looking statements in this document will be realized. Forward-looking statements may include, but are not limited to, statements regarding: (1) estimated future earnings; (2) anticipated increases in wind and CCGTs generation and market share; (3) expected increases in demand for gas and gas sourcing; (4) management strategy and goals; (5) estimated cost reductions and increased efficiency; (6) anticipated developments affecting tariffs, pricing structures and other regulatory matters; (7) anticipated growth in Italy, France and elsewhere in Europe; (8) estimated capital expenditures and other investments; (9) expected asset disposals; (10) estimated increases in capacity and output and changes in capacity mix; (11) repowering of capacity; and (12) macroeconomic conditions. The following important factors, in addition to those discussed elsewhere in this document, could cause actual financial and operating results and statistics to differ materially from those expressed in our forward-looking statements: · Economic and Industry Conditions: Materially adverse changes in economic or industry conditions generally or in our markets; the effect of existing regulations and regulatory changes; tariff reductions; the impact of any fluctuations in interest rates; the impact of fluctuations in exchange rates; natural disasters; the impact of more stringent environmental regulations and the inherent environmental risks relating to our business operations; and the potential liabilities relating to our nuclear facilities. · Transaction or Commercial Factors: Any delays in or failure to obtain necessary regulatory, antitrust and other approvals for our proposed acquisitions or asset disposals, or any conditions imposed in connection with such approvals; our ability to integrate acquired businesses successfully; the challenges inherent in diverting management's focus and resources from other strategic opportunities and from operational matters during the process of integrating acquired businesses; the outcome of any negotiations with partners and governments; any delays in or failure to obtain necessary regulatory approvals (including environmental) to construct new facilities or repower or enhance our existing facilities; shortages or changes in the price of equipment, materials or labor; opposition of political and ethnic groups; adverse changes in the political and regulatory environment in the countries where we and our related companies operate; adverse weather conditions, which may delay the completion of power plants or substations, or natural disasters, accidents or other unforeseen events; and the inability to obtain financing at rates that are satisfactory to us. · Political/Governmental Factors: Political conditions in Latin America and changes in Spanish, European and foreign laws, regulations and taxes. · Operating Factors: Technical difficulties; changes in operating conditions and costs; the ability to implement cost reduction plans; the ability to maintain a stable supply of coal, fuel and gas and the impact of fluctuations on fuel and gas prices; acquisitions or restructurings; and the ability to implement an international and diversification strategy successfully. · Competitive Factors: the actions of competitors; changes in competition and pricing environments; and the entry of new competitors in our markets. Further information about the reasons why actual results and developments may differ materially from the expectations disclosed or implied by our forward-looking statements can be found under “Risk Factors” in our annual report on Form 20-F for the year ended December 31, 2006. Except as may be required by applicable law, Endesa disclaims any obligation to revise or update any forward-looking statements in this document. This Amendment to Schedule 14D-9 amends and supplements the Solicitation/Recommendation Statement on Schedule 14D-9 originally filed by Endesa with the SEC on August 3, 2007 and amended from time to time thereafter.Except as otherwise indicated, the information set forth in the original Schedule14D-9 and previous amendments thereto remains unchanged.Capitalized terms used but not defined herein have the meanings ascribed to them in the original Schedule14D-9. ITEM 8. ADDITIONAL INFORMATION TO BE FURNISHED. Item 8(b) is hereby amended and supplemented by adding the following: Prior to authorizing the Offer, the CNE on April 26, 2007 permitted Enel Europe to acquire up to 24.99% of Endesa’s share capital, subject to certain conditions.In response to an appeal by Endesa, on August 30, 2007 the Ministerio de Industria, Turismo y Comercio (the Spanish Ministry of Industry, Tourism and Commerce) modified certain of the conditions placed on the CNE’s authorization for Enel Europe to acquire up to 24.99% of Endesa’s share capital.The modified conditions no longer require Enel Europe to adhere to certain of Endesa’s current investment plans with respect to strategic assets and the transportation and distribution of natural gas and electricity, no longer require Enel Europe or Endesa to transmit to the CNE the agendas for meetings of Endesa’s shareholders or Board of Directors and relax Enel Europe’s obligation to inform the CNE with respect to agreements, decisions and actions that it takes as a shareholder of Endesa.In addition, the modified conditions no longer give the CNE the right to revoke any Endesa shareholders’ or Board of Directors’ resolution whose approval depended upon the vote of Enel Europe if the CNE deemed such resolution to be incompatible with the Spanish national security or general interest.The Ministry’s decision of August 30, 2007 does not affect the conditions imposed by the CNE on its July 4, 2007 authorization of the Offer, which are currently the subject of an appeal by the Offerors. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: September 5, 2007 Endesa, S.A. By: /s/ Álvaro Pérez de Lema Name: Álvaro Pérez de Lema Title: Manager of North America Investor Relations
